Case 9:19-bk-11573-MB         Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00               Desc
                               Main Document    Page 1 of 32



1 ERIC P. ISRAEL (State Bar No. 132426)
  eisrael@DanningGill.com
2 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@DanningGill.com
3 SONIA SINGH (State Bar No. 311080)
  ssingh@DanningGill.com
4 DAMNING,GILL,ISRAEL & KRASNOFF,LLP
  1901 Avenue ofthe Stars, Suite 450
5 Los Angeles, California 90067-6006
  Telephone:(310)277-0077
6 Facsimile:(310)277-5735

 7 Attorneys for Michael A. McConnell, Chapter 11
   Trustee
 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                     NORTHERN DIVISION
11
                                                  Case No. 9:19-bk-11573-MB
12
                                                  Chapter 11
13
                                                  TRUSTEE'S NOTICE OF MOTION FOR
14                                                ORDER EXTENDING THE TIME
                                                  WITHIN WHICH TO ASSUME OR
15                                                REJECT ANY AND ALL UNEXPIRED
                                                  LEASES OF NONRESIDENTIAL REAL
1C                                                PROPERTY

17                                                     Date:     November 21, 2019
                                                       Time:     2:30 p.m.
18                                                     Place:    Courtroom 201
                                                                 1415 State Street
19                                                               Santa Barbara, California

20

21           PLEASE TAKE NOTICE that on November 21, 2019, at 2:30 p.m., in Courtroom 201 of

22 the U.S. Bankruptcy Court for the Central District of California, located at 1415 State Street, Santa

23 Barbara, California, Michael A. McConnell,the Chapter 11 trustee (the "Trustee")for the estate of

24 HVI Cat Canyon, Inc.(the "Debtor"), will and hereby does move for an order extending the time

25 within which the Trustee may assume or reject any and all unexpired leases of nonresidential real

26 property (the "Motion"). The Motion has been filed contemporaneously herewith.

27           The Trustee seeks an order extending through and including February 20, 2020, without

28 lapse, the time within which the Trustee may assume or reject any and all unexpired leases of

     1566459.1 26932                                  1
Case 9:19-bk-11573-MB         Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                Desc
                               Main Document    Page 2 of 32



 1   nonresidential real property. The Trustee believes that the Court should extend the time within

2 which the Trustee may assume or reject any and all unexpired non-residential real property leases

3 because, due to the Trustee's appointment less than a month ago, the Trustee has not had adequate
4 1 time to ascertain the universe of the Debtor's leases, review such leases, or determine which leases

5 contain idle or performing oil wells. The Trustee needs additional time to collect and analyze the

6 Debtor's various non-residential real property leases.

7            PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice, the

8 Memorandum of Points and Authorities, Declaration of Michael A. McConnell, and Request for

9 Judicial Notice, all attached to the Motion, the papers and pleadings on file in this case, and such

10 other evidence as may be presented to the Court. A complete copy of the Motion is available from

     the Clerk of the Court. An electronic copy can be obtained by request to the undersigned counsel

12 for the Trustee.

13           PLEASE TAKE FURTHER NOTICE that the Trustee is also filing concurrently herewith

14 'i an application to shorten time for the hearing on this Motion (the "Application"), although the

15 Court orally set the hearing and deadlines herein. Any response may be raised at the hearing.

16 Failure to respond may be deemed consent to the granting of the Motion.

17

18 DATED: November~~ 2019                       DAMNING, GILL,ISRAEL & KRASNOFF,LLP

19                                                      i
20                                              By:    . -"~~
21                                                    ERIC P. ISRAEL "
                                                      Attorneys for Michael A. McConnell, Chapter 11
22                                                    Trustee

23    DATE OF MAILING:       November 14, 2019

24

25

26

27

28

     1566459.1 26932                                   2
      Case 9:19-bk-11573-MB                   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                                       Desc
                                               Main Document    Page 3 of 32
                                      PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE'S NOTICE OF MOTION FOR ORDER
EXTENDING THE TIME WITHIN WHICH TO ASSUME OR REJECT ANY AND ALL UNEXPIRED LEASES OF
NONRESIDENTIAL REAL PROPERTY will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF1: Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) November 14, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:


                                                                                    O Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On (date) November 14, 2019 , I served the following persons and/or
entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
the document is filed.

Debtor                                          Debtor                                            Brian D Fittipaldi
HVI Cat Canyon, Inc.                            HVI Cat Canyon,lnc.                               United States Department of
c/o Capitol Corporate Services, Inc.            630 Fifth Avenue, Suite 2410                      Justice/OUST
36 S. 18th Avenue, Suite D                      New York, NY 10111                                1415 State Street
Brighton, CO 80601                                                                                Suite 148
                                                                                                  Santa Barbara, CA 93101


                                                                                    D Service information continued on attached page.

3.SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 14,
2019 , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
hours after the document is filed.

BY OVERNIGHT MAIL
The Honorable Martin R. Barash
U.S. Bankruptcy Court
21041 Burbank Blvd., Suite 342
Woodland Hills, CA 91367

                                                                                    ❑ Service information continued on attached page.

  declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   November 14, 2019                       Beverly Lew                                                        ~
   Date                                    Printed Name                                          Sign ture




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                  Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                                       Desc
                                              Main Document    Page 4 of 32
                                             ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")
William C Beall on behalf of Creditor GLR, LLC             will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission                      mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife                        AIex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
AIex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party            dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee              brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF               gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC                     kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.                 Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company                       b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Interested Party Michael A McConnell
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.           razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.                  akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission                      john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company jkim@friedmanspring.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch                       bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors jpomerantz@pszjlaw.com
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                                       Desc
                                              Main Document    Page 5 of 32

Todd C. Ringstad on behalf of Interested Party Interested Party                 becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.             dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
toss@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
toss@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch                       jtaylor@omm.com

John N Tedford on behalf of Interested Party Michael A McConnell
jtedford@dgdk.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF                      bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust                  Ishertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF               wwinfield@calattys.com, scuevas@calattys.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFlnbox@epigsystems.com

Aaron E de Leest on behalf of Interested Party Michael A McConnell
aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                  Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                                       Desc
                                                 Main Document    Page 6 of 32
  2. S~RVrD BY U.S. MAIL


California Asphalt Production, Inc.                  Aera Energy, LLC                                       Fidelity &Deposit Company of Maryland
PO Box 5489                                          10000 Ming Ave.                                        PO Box 1227
Santa Maria, CA 93456                                Bakersfield, CA 93311                                  Baltimore, MD 21203


Markel International Insurance Company
                                                    Lloyd's London
Limited                                                                                                     State Compensation Insurance Fund
                                                    c/o Worldwide Facilities,LLC
c/o JH Blades                                                                                               PO Box 8192
                                                    8 Greenway Plaza, Suite 404
520 Oak Blvd., Suile 250                                                                                    Pleasanton, CA 94588
                                                    Houston, TX 77046
Houston, TX 77027


                                                    Unocal
South Bay Acceptance Corp.                                                                                  Reetz Fox Bartlett, LLP
                                                    c/o Todd Littleworth
PO Box 639299                                                                                               1 16 E. Sola St.
                                                    6001 Bollinger Canyon Rd.
Cincinnati, OH 45263                                                                                        Santa Barbara, CA 93101
                                                    San Ramon, CA 94583


                                                    West Coast Welding                                      San Joaquin Valley Air Pollution Control
GIT, Inc.                                                                                                   District
                                                    2201 Celsius Avenue
PO Box 5489                                                                                                 34946 Flyover Court
                                                    Building B
Santa Maria, CA 93456                                                                                       Bakersfield, CA 93308
                                                    Oxnard, CA 93030


Department of Housing &Community                                                                            Department of Conservation Division of
                                                    Department of Toxic Substance Control
Development                                                                                                 Oil, Gas and Geothermal Resources
                                                    PO Box 806
2700 M Street, Suite 250                                                                                    801 K St., MS 24-03
                                                    Sacramento, CA 95812-0806
Bakersfield, CA 93301-2370                                                                                  Sacramento, CA 95814


Public Health Services Environmental                 South Coast Air Quality Management
                                                                                                            City of Placentia
Health Div.                                          District
                                                                                                            401 E. Chapman
2700 M Street, Suite 300                             21865 Copley Drive
                                                                                                            Placentia, CA 92870
Bakersfield, CA 93301-2370                           Diamond Bar, CA 91765



City of Yorba Linda                                  Orange County Fire Authority                           Department of Toxic Substance Control
4845 Casa Loma Ave.                                  1 Fire Authority Road                                  PO Box 806
Yorba Linda, CA 92886                                Irvine, CA 92602                                       Sacramento, CA 95812-0806



                                                                                                            Santa Barbara County Air Pollution
Orange County Health Care Agency                     State of California DOSH
                                                                                                            Control District
1241 East Dyer Rd., Suite 120                        1515 Clay St., Suite 1302
                                                                                                            260 North Antonio Road, Suite A
Santa Ana, CA 92705                                  Oakland, CA 94612
                                                                                                            Santa Barbara, CA 93110


Central Coast Regional Water Quality                                                                        Santa Barbara County Environmental
                                                     Deparhnent of Toxic Substance Control
Control Board                                                                                               Health Services
                                                     PO Box 806
895 Aerovista Place, Suite 101                                                                              2125 S. Centerpointe Parkway, Suite 333
                                                     Sacramento, CA 95812-0806
San Luis Obispo, CA 93401-7906                                                                              Santa Maria, CA 93455




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
   June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                                       Desc
                                                 Main Document    Page 7 of 32

                                                     Santa Barbara County                                    Santa Barbara County Building &Safety
Santa Barbara Fire Department
                                                     Hazmat/Environmental Health Services                    Division
4410 Cathedral Oaks Rd.
                                                     2125 S. Centerpointe Parkway, Suite 333                 123 E. Anapamu Street
Santa Barbara, CA 93110
                                                     Santa Maria, CA 93455                                   Santa Barbara, CA 93101


Santa Barbara County Planning &
                                                     Frank and Sylvia Boisseranc                             Buganko
Development Dept.
                                                     300 W. Paseo De Cristobal                               PO Box 8042
123 E. Anapamu Street
                                                     San Clemente, CA 92672                                  Mammoth Lakes, CA 93546
Santa Barbara, CA 93101



Lois Etchandy                                        Dominique C. Etchandy                                   R. D. Etchandy Trustee
140 Strada Place                                     772 W. Town &Country Rd.                                315 S. Via Montenaro
Anaheim, CA 92807                                    Orange, CA 92868                                        Anaheim, CA 92807



                                                     Guarantee Royalties, Inc. and Laor
State College, LLC                                                                                           Frederick D. Thomson, Jr.
                                                     Liquidating Assoc.
2345 NW Hayes Ave.                                                                                           824 Avalon Ct.
                                                     4640 Admiralty Way, Suite 700
Corvallis, OR 97330                                                                                          San Diego, CA 92109
                                                     Marina del Rey, CA 90292



Leigh T. Medema                                      Michael McLaughlin                                      Tim McLaughlin
3401 Cascina Circle, Unit A                          3840 N. Woodridge Way                                   1127 Buchingham Dr., #F
Highlands Ranch, CO 80126                            Flagstaff, AZ 88004                                     Costa Mesa, CA 92626




Sean McLaughlin                                      Adams Family Trust                                      Orcutt Fee, LLC
17101 Springdale St., Apt. 125                       2101 Sinton Rd.                                         1555 Orcutt Hill Rd.
Huntington Beach, CA 92649                           Santa Maria, CA 93456                                   Orcutt, CA 93455




Marianne Friedl                                      CMT,LLC                                                 Manfred Sander
2053 A Street                                        865 Sage Crest Rd.                                      PO Box 593
Santa Maria, CA 93455                                Santa Maria, CA 93455                                   Santa Maria, CA 93456




E&B Natural Resources                                Grundoon, LLC                                           Morganti Ranch
1600 Norris Rd.                                      620 McMurray Rd.                                        PO Box 2075
Bakersfield, CA 93308                                Buellton, CA 93427                                      Orcutt, CA 93457



                                                                                                             Paul A. Righetti, R. Fowler &Timothy
Railroad Management Company                          Paul T. Righetti
                                                                                                             Righetii, Trustees
PO Box 678161                                        7476 Graciosa Rd.
                                                                                                             7476 Graciosa Rd.
Dallas, TX 75267                                     Santa Maria, CA 93455
                                                                                                             Santa Maria, CA 93455




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
  June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                                       Desc
                                                  Main Document    Page 8 of 32


Righetti Family Trust                                 Pyche 2000 Trust                                       Judy A. Rogers
7476 Graciosa Rd.                                     7476 Graciosa Rd.                                      PO Box 234
Santa Maria, CA 93455                                 Santa Maria, CA 93455                                  Santa Maria, CA 93456




Ronald H. Souza, Jr.                                  Michael J. Souza                                        Roland and Sally Miller
PO Box 234                                            PO Box 2337                                             3028 Sandy Hill Lane
Santa Maria, CA 93456                                 Orcutt, CA 93457                                        Santa Maria, CA 93455



Bruce &Julie Gordon                                                                                           Jack &Georgette Garven and
                                                      Nodlew, Inc.
2935 E. Clark Ave.                                                                                            George &Catherine Steele
                                                      PO box 366
Santa Maria, CA 93455                                                                                         3501 Telephone Rd.
                                                      Santa Maria, CA 93455
                                                                                                              Santa Maria, CA 93454



Donald and Richard Vincent                            Bradley Land Company                                   GLR,LLC
230 Winchester Canyon Rd.                             PO Box 1932                                            45 Rockefeller Plaza, Suite 2410
Goleta, CA 93117                                      Santa Maria, CA 9345E                                  New York, NY 10111




Hunton Andrews Kurth LLP                              Brian Corson                                           Pacific Petroleum Company
600 Travis Street, Suite 4200                         2990 Lichen Place                                      PO Box 2646
Houston, TX 77002                                     Templeton, CA 93465                                    Orcutt, CA 93457




Michael McLaughlin DDS
940 N. Switzer Canyon Dr., Suite 201
Flagstaff, AZ 86001




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
   June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00      Desc
                                    Main Document    Page 9 of 32
SUSAN J. CONDIE                    Paul and Martha Pullen           STATE LANDS COMMISSION
2870 Shale Creek Drive             P.O. Box 1112                    200 OCEANGATE - 12TH FLOOR
Reno, NV 89511-9147                Chico, CA 95927                  LONG BEACH,CA 90802-4333



JAMES M. GARTEN                    DEANNA T. CALLAN                 REBECCA G. THOMPSON
640 Grant Road                     4041 E. Fanfol Drive             137 Warwick Place
North Salem, NY 10560-2314         PHOENIX, AZ 85028                South Pasadena, CA 91030



VAQUERO ENERGY                     JOHN K & MARY M COOLIDGE         SHIRLEY ARCHER

5060 CALIFORNIA AVENUE,SUITE 640   5865VIA COIBA                    8015 NIMROD TRAIL
BAKERSFIELD,CA 93309               RIVERSIDE, CA 92506              DALLAS,TX 75238



OTTIS E. PITTMAN                   MARY LEE PROPST                  PAUL RAYMOND STUCK JR.
1621 NO. LINDENDALE AVE.           909 N. E. LINDEN AVE.            2407 POINSETTA STREET
FULLERTON,CA 92831                 HILLSBORO,OR 97124-2650          SANTA ANA,CA 92706-2051



ARTHUR LEONARD TUGGY               DAVID WILLIAM TUGGY              DAVID WILLIAM TUGGY
350 E. COLE AVENUE                 6804 RISEDEN DRIVE               6804 RISEDEN DRIVE
WHEATON,IL 60187                   DALLAS,TX 75252                  DALLAS,TX 75252



AQUAENCO,INC AQUAENCO,INC          ESTATE OF RUDOLPH L. ESTATE OF   ADOLPH J. &LINDA D. BELASQUEZ
                                   RUDOLPH L. ARIAS                 MARION BLVD.
P.O. BOX 702416
                                   1613 E. OAK STREET               FULLERTON,CA 92635
TULSA,OK 74171-2416
                                   PLACENTIA,CA 92670-660

KEVIN R. BENDON                    JANET PIERCE BOSTIC              BETTY J. BREW
122 STARFLOWER STREET              1900 N. TORREY PINES,SUITE 124   306 SUNRISE DRIVE
BREA, CA 92821                     LAS VEGAS,NV 89108-2655          CLOVERDALE,CA 95425



JAMES CALLAS                       C-F ASSOCIATES,INC               ROBERTA W. CHIPMAN
2020 VIA SOLONA                    P.O. BOX 701200                  101 W. RIVER ROAD #37
SAN CLEMENTE,CA 92673-372          TULSA,OK 74170-1200              TUCSON, AZ 85704-511



KATHLEEN WETZEL CLIFT              KATHLEEN W. CLIFT                LOUISE L. CRAIG
6722 HORSESHOE ROAD                6722 E. HORSESHOE ROAD           30 BURR AVENUE
ORANGE,CA 92869                    ORANGE,CA 92869                  HEMPSTEAD,NY 11550-2522



STINER A. DOTSON                   ANITA BLEECKER DOYLE             D.S..C.M., INC
1 1242 LEANDER CT.                 P.O. BOX 24017                   P.O. BOX 4335
CINCINNATI, OH 45240               FRESNO,CA 93779-4017             TULSA,OK 74159-0335
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00       Desc
                                   Main Document     Page 10 of 32
CHARLOTTE A. FOSTER                DONALD H. FOSTER                 WILLIAM L. FOSTER

6706 CEDAR LANE, APT #2            5431 NE 35TH #5                  3983 RIDGE ROAD

WESTMONT,IL 60559-335              SILVER SPRING,FL 34488-942       BUFORD,GA 30519-371



NANITA A. GARCIA                   THEODESIA GEISLER                PAMELA J. GILROY

3353 GEORGETOWN PL                 1049 MERRYMAN AVENUE             10650 KINNARD AVENUE #211

SANTA CLARA, CA 95051-1535         KLAMATH FALLS, OR 97603-363      LOS ANGELES,CA 90024



IBIS ENTERPRISES,LTD               JOAN M.LEWIS                     JAMES MACPHERSON

P.O. BOX 1722                      1711 Askam Lane                  2650 MAIN STREET

TULSA,OK 74 l O 1-1722             Los Altos, CA 94024              UNIT G-3
                                                                    CAMBRIA,CA 93428

MCFARLAND FAMILY TRUST             MARTINA M, MCGLYNN               JOHN C. MCGLYN

5801 FRIENDS AVENUE                911 ORANGE AVENUE                440 COLERIDGE AVENUE

WHITTIER, CA 90601-372             HUNTINGTON BEACH,CA 92648-4510   PALO ALTO,CA 94301-360



EROLINDA METZGER                   MILLENNIUM ENERGY,INC.           ROBERT MORALES

419 W.2ND STREET                   712 ARBOR AVENUE                 P.O. BOX 3

CLOVERDALE,CA 95425-310            VENTURA,CA 93003                 ATWOOD,CA 92601-0003



MAY H. MORRISON                    NAESS FAMILY TRUST B             ANGIE G. OLIVARES

1012 NORTH BRADFORD                22601 Allview Terrace            512 S. LAWENCE AVENUE
PLACENTIA,CA 92670-430             Laguna Beach, CA 92651           FULLERTON,CA 92832-251



ROGER & ROSENDA V ORTIZ            JOSEPH M.PACHECO                 E N PALSGROVE

320 VAN BUREN                      20313 N. Fletcher Way            920 WENTWORTH CIRCLE

PLACENTIA,CA 92670-5426            Peoria, AZ 85382                 VISTA, CA 92083-537



PATRICIA L. PAULDINE               BEATRICE R MELLO PAYAN           JOHN DANA PEARCE

2251 N. RAMPART BLVD.# 235         P.O. BOX 460                     2926 VISTA GRANDE

LAS VEGAS,NV 89128-7640             ATWOOD,CA 92601-0460            FAIRFIELD, CA 94533



DAVID ALAN PEARCE                  ROBERT A.& MARILLYN PESTOLESI    PETROLEUM LANDOWNERS CORD
                                                                    LTD
1630 NORTH MAIN ST,#230            9192 S V L BOX
                                                                    P•O. BOX 11471
WALNUT CREEK,CA 94596               VICTORVILLE CA 92302
                                                                    SANTA ANA,CA 92711-147

P.K. DAY                           PLACENTIA UNIFIED SCHOOL DIST    MADLYN RATLIFF
1321 LICK CREEK ROAD                1301 E. ORANGETHROPE AVENUE      1711 Magnolia
EDWARDS,MO 65326                   PLACENTIA,CA 92870               Junction City, OR 97448
            Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00       Desc
                                    Main Document     Page 11 of 32
PHYLLIS H. REYMUNDO                 VERVE A. ROBINSON                JAMES R. ROBERTS
1648 EAST OAK STREET                226 W. WORKS STREET              35260 PAUBA ROAD
PLACENTIA,CA 92870-6606             SHERIDAN, WV 82801-421           TEMECULA,CA 92592



DAVID ROME                          EVELYN ROPER                     WILLIAM E. ROTH
516 NORTH LINDEN DRIVE              2345 NW HAYES AVE                1991 WEBSTER ST
BEVERLY HILLS, CA 90210-322         CORVALLIS, OR 97330              PALO ALTO,CA 94301



SADD FAMILY TRUST                   DEVON SFS OPERATING,1NC.         LOUIS O. SENIK
10100 SANTA MONICA BOULEVARD        P. O. BOX 730292                 18 MOURNING SUN
SUITE 800                           DALLAS,TX 75373-0292             IRVINE,CA 92612
LOS ANGELES,CA 90067

MARIANNE PEARCE SPRINGER            NANCY E. STEINKE                 DAVID H. STERN TRUST
3126 Calle Grande Vista             4505 MCBRIDE                     4640 Admiralty Way, Suite 700
San Clemente, CA 92672              MILTON, WI 53563-940             MARINA DEL REY,CA 90292



JOHN L. STERN                       JOHN B. STERN                    DEBORAH R. STERN
2330 WESTWOOD BLVD.                 12919 Montana Ave #303           790 Raymundo Avenue
STE 104                             LOSA ANGELES,CA 90049            LOS ALTOS,CA 94024
LOS ANGELES, CA 90064-212

EUGENE J. STERN REDIDUARY           CAROLYN SUGARS                   LILLIAN K. TAYLOR
TRUST                               P. O. BOX 1404                   P.O. BOX 337
1626 19TH ST, SUITE 17              DAVIS, CA 95617                  BONSALL, CA 92003-033
BAKERSFIELD,CA 93301

OLGA N. URBACH                      WALLACE REV FAMILY TRUST         WANBERG TRUST
1097 S BEDFORD DRIVE APT #101       35-54th Place # 6                299 S 5TH AVENUE
LOSA ANGELES,CA 90035-104           Lomg Beach, CA 90803             CORNELIUS,OR 97113-791



FRANK J. WATERS                     ROLLA R. WEBB                    SAMUEL W. WEB[3
108 NORTH ORANGE DRIVE              3323 EAST MARIPOSA               P.O. BOX 470
LOS ANGELES,CA 90036-301            PHOENIX, AZ 58018-332            PINE, AZ 85544-047



JOHN H. WENTS                       ELEANOR WESTBROOKE               ROBERT EMIL WETZEL
122 N. NICHOLSON AVENUE,APT E       830 WASHINGTON                   1419 KEEGAN ST.
MONTERY PARK, CA 91755              ALBANY,CA 94706-103              SANTA ANA,CA 92705



THOMAS J. WETZEL                    LEROY WINKLER                    ESTATE OF EDNA G. YORBA
2889 COBBLE WAY                     219 CALLS CLEMENTE               5409 E. SUNCREST RD.
MERIDIAN ID 83642                   SAN CLEMENTE,CA 92672-220        ANAHEIM,CA 92807
         Case 9:19-bk-11573-MB    Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00         Desc
                                  Main Document     Page 12 of 32
FRED J YSLAS                      MICHAEL C. MITCHELL              JEAN F BACAL,TRUSTEE

1569 CANFIELD LANE #1             6528 BRITTAIN STREET             3967 CENTER AVENUE

ANAHEIM,CA 92805                  LONG BEACH,CA 90808              NORCO,CA 92860



BYRON &ANN BARKER                 NELDA J. BAYHA                   JOHN O BEARDEN

811 WENDT TERRACE                 4145 SW TUALATIN AVE             660 N. FARM ROAD #65

LAGUNA BEACH,CA 92651             PORTLAND,OR 97239                BOIS D ARC, MO 65612



MARY BERGEMANN,DECD               CHRISTINE LEE BERGER             EDMUND H BERGER

3810 WILSHIRE BLVD.                13146 SW KATHERINE STREET       13347 S W CLEARVIEW WAY

LOS ANGELES, CA 90005             TIGARD, OR 97223                 TIGARD,OR 97223-1728



PATRICIA BROEDER                  MILTON M.BROCK                   VIRGINIA BAYHA BUCHANAN

2938 COUNTY ROAD                   194 AVENIDA ORONTES             6380 Cresthaven Drive

#163                              CATHEDRAL CITY, CA 92234         La Mesa, CA 91942

STEPHENVILLE,TX 76401

PAULINE V. BUCHANAN               BUTTRAM TRUST                    LYN CHADEZ

1819 RAND AVENUE                  2704 ROGERS AVENUE               4585 AVE DE LOS ARBOLES

CARSON CITY, NV 89706             FORT WORTH,TX 76109-135          YORBA LINDA,CA 92886



MARGARITA PELAYO COSTA             ALICE COSTA                     LUPE G. DECASAS

660 S. GLASSELL #8                2501 S. EL CAMINO REAL #113      1026 AVE DEL PIO PICO

ORANGE,CA 92866                    SAN CLEMENTE,CA 92672           PLACENTIA,CA 92670



RONALD L. AND CAROLYN J. VAN DE    MARY ANN DILLON                 LOUIS DORADO
PUTTE                              2005 E. CAIRO DRIVE             606 VAN BUREN
1776 N.PRELUDE DR.                 TEMPE, AZ 85282                 PLACENTIA,CA 92670
ANAHEIM,CA 92807

MARY ELEANOR CALVIN                MARIA CASTANEDA DE ESPINOSA     ROBERT ETCHANDY

10692'ENCINO DWVE                  SECTOR LIBERTAD                 315 SOUTH VIA MONTANERA

OAK VIEW,CA 93022                  GUADALAJARA JALISCO,             ANAHEIM,CA 92807-402



ESTATE MANUELA G. GARCIA           GARY R. GLEASON                 FREDERICK K. GLEASON

CASE #1600/55/30                   2268 HOWARD                      1501 CLIFF DR.

P.O. BOX 2946                      SAN CARLOS,CA 94070              NEWPORT BEACH,CA 92663

SACRAMENTO,CA 95814

RALPH R. GONZALEZ                  PAULA McGINNIS                   BEATRICE F. GUINN

18622 CENTER STREET                1510 SAN LORENZO AVE             6082 RIDGE WAY
ORANGE,CA 92869                    BERKELEY,CA 94707                YORBA LINDA,CA 92886
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00       Desc
                                   Main Document     Page 13 of 32
DEPARTMENT OF HEALTH SERVICES      ANNA HATHAWAY TRUST ACCT.02-     NLIAN &HELEN HATHAWAY
                                   0846-30                          p. O. BOX 3404
DEPT. HEALTH CARE SERVICES
                                   P.O. BOX 226270                  SANTA FE SPRINGS, CA 90670-1404
PO BOX 997421
                                   DALLAS,TX 75222-6270
SACRAMENTO,CA 95899-9916

NLIAN &HELEN HATHAWAY              ARNOLD H. GOLD,TRUSTEE           VIRGINIA L. HEILIGER

11854 FLORENCE AVENUE              10842 Alta View Drive            3941 POLK STREET APT #49

SANTA FE SPRINGS, CA 90670-1404    Studio City, CA 91604-3901       RIVERSIDE, CA 92505-176



JULIE MARIE HELFRICH               GRETCHEN HOWARD                  JOY JOHNSON

737 SOUTHBOROUGH DRIVE             12011 6TH AVE. N.W.              30088 SPRAY DRIVE

WEST VANCOUVER,BC                  SEATTLE, WA 98177                CANYON LAKE,CA 92587

CANADA V755 IN1

PHYLLIS AILEEN KRUGER              THEODORE KRUGER                  LAOR

985 ITHACA DRIVE                   27981 CALLE VALDES               4640 ADMIRALTY WAY

BOULDER,CO 80303                   MISSION VIEJO, CA 92692          SUITE 700
                                                                    MARINA DEL REY,CA 90292

LATIN AMERICA FREE METHODIST       DAVID H. LYPPS                   JACK J. LYPPS
CHURCH                             615 W.FALLBROOK ST.              4650 Dulin RD., Space 71
PACIFIC COAST LATIN AM             FALLBROOK,CA 92028               FALLBROOK,CA 92028
CONFERENCE
925 S. Melrose St.
BENITA PELAYO DE MARTINEZ          Martinez Vera                    MARY MCFARLAND

4505 E. PHILO AVE.                 5841 Los Encinos St.             P.O. BOX 139

ORANGE,CA 92869                    Buena Park, CA 90620             CLEVER, MO 65631



NANCY W. MCGILVRA                  BETH MCMANIS                     LEIGH T. MEDEMA

3309 E. Desert Lane                2806 Ganges Ave                  9041 MEADOW HILLS CIR

PHOENIX, AZ 85042                  DAVIS, CA 95616                  LONE TREE,CO 80124



THOMAS E. MORLOCK TRUST DTD        ESTHER MORALES                   JANIS L. MORLOCK
1 1/13/87                          3210 AVE.Q                       2441 LILY LANGTRY CT.
6640 Redwood Drive # 104           GALVESTON,TX 77550               PARK CITY, UT 84060
ROHNERT PARK,CA 94928

GARY WAYNE MORLOCK                 SECARIAS PELAYO                  JESUS PELAYO

15844 BENT TREE ROAD               4702 HOLLYLINE                   4505 E. PHILO AVENUE
POWAY,CA 92064                     SANTA ANA,CA 92703               ORANGE,CA 92669



MAXIMO PELAYO-MONTE LIBANO 54       ROSALIO CASTANEDA PELAYO        CARMEN PENA

COLONIA INDEPENDENCIA               HDA DE LA PEIDRA #2998           1120 W,SECOND STREET
GUADALAJARA JALISCO, MEXICO         COLONIA OBIATOS S.L.            SANTA ANA,CA 92707
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00         Desc
                                   Main Document     Page 14 of 32
ROSE PICKENS                       ROSE REYMUNDO                       EST MARIA PEREZ RODRIGUEZ

3316 INGLEY STREET                 4222 CASA LOMA                      4022 ODESSA DR.

EUREKA,CA 95503                    YORBA LINDA,CA 92686                YORBA LINDA,CA 92686



ROMAN CATHOLIC BISHOP OF           RALPH BERNUMDEZ                     ANTONIA PELAYO DE SANTANA
ORANGE                             1601 EUCALYPTUS                     2224 1/2 SO. HASTER ST.
2811 EAST VILLA REAL DRIVE         BREA, CA 92621                      ANAHEIM,CA 92802
ORANGE,CA 92867

ROGAN TAGGERT SEAMANS              SMITH BROTHERS                      LOU ANN STEINWAND

208 N. WASHINGTON ST               8705 HUMMINGBIRD AVE.               1214 WARREN STREET

CLOVERDALE,CA 95425                FOiJNTAIN VALLEY,CA 92708           PLACENTIA,CA 92870-3638



FREDERICK D. THOMSON,JR.           MARY MELAINE TOKAR                  KIM TOMLINSON

824 AVALON CT.                     532 N. JANSS WAY                    38200 SE LUSTED RD.
SAN DIEGO,CA 92109                 ANAHEIM,CA 92805                    BORING,OR 97009



JO ANN TOMLINSON                   JOE TOMLINSON                       JIM VARNER
7820 Leisure Town Road             27047 Road 27                       5900 EAST LERDO HIGHWAY
Vacaville, CA 95688                Winters, CA 95694                   SHAFTER,CA 93263



DOROTHY J. WASSNER,TRUSTEE OF      CATHERINE WELLS                     JESSIE THOMPSON
THE                                1104 GATEWOOD CT.                   14152 LIVINGSTON ST
812-C Kalpati Circle               WICHITA,KS 67206                    TUSTIN CA 92680
Carlsbad, CA 92008-4159

WILLIAM DOUGHTY                    EDWARD K.ZUCKERMAN                  DOROTHY K.ZUCKERMAN
P. O. BOX 626                       10990 WILSHIRE BLVD., 16TH FLOOR   1012 LOMA VISTA DR.

HATCH, UT 84720                    LOS ANGELES, CA 90024               BEVERLY HILLS, CA 90210



WILLIAMS HOLDING COMPANY           LUPE DECASAS                        KENNETH L. BELL
1801 CENTURY PARK EAST              1026 AVE DE PIO PICO               711 FELLOWSHIP ROAD
LOS ANGELES CA 90067               PLACENTIA,CA 92870                  SANTA BARBARA,CA 93109



KENNETH L. BELL                    OTIS F. BELL TRUSTEE                OTIS F. BELL TRUSTEE
711 FELLOWSHIP ROAD                4030 LUNA CT                        4030 LLJNA CT
SANTA BARBARA,CA 93109             PLACERVILLE,CA 95667                PLACERVILLE,CA 95667



OTIS F. BELL TRUSTEE                JAMES B\ JAMES BETTIGA TRUSTEE     JAMES P. BETTIGA,SUC TRUSTEE OF
                                      DER                              8029 North Lee Highway
4030 LUNA CT
                                   8029 North Lee Highway              Raphine, VA 24472
PLACERVILLE,CA 95667
                                    Raphine, VA 24472
            Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00       Desc
                                    Main Document     Page 15 of 32
BEVERLY HILLS PRESBYTERIAN          DONALD E. FRISBEE                 SHERRILL LYNN NEWARK
CHURCH                              P. O. BOX 357                     2101 EAST BETTERAVIA RD.
505 N. RODEO DRIVE                  YORBA LINDA,CA 92885-0357         SANTA MARIA,CA 93454
BEVERLY HILLS,CA 90210

SHERRILL LYNN NEWARK                DEBORAH A. KAMIN BUDERWITZ        JACQUELINE THOMAS LAW
2101 EAST BETTERAVIA RD.            2111 OVERLAND AVE                 649 ONAHA STREET
SANTA MARIA,CA 93454                LOS ANGELES,CA 90025              HONOLULU,HI 96816-4918



Estate of Cecil T. Thomas, Jr.      JANET PIERCE BOSTIC               KATHLEEN WETZEL CLIFT
2959 Eaton Ave.                     1900 N. TORREY PINES, SUITE 124   6722 HORSESHOE ROAD

San Carlos, CA 94070                LAS VEGAS,NV 89108-2655           ORANGE,CA 92869



JOAN M. LEWIS                       JOHN DANA PEARCE                  DAVID ALAN PEARCE
1711 Askam Lane                     2926 VISTA GRANDE                 1630 NORTH MAIN ST,#230
Los Altos, CA 94024                 FAIRFIELD, CA 94533               WALNUT CREEK,CA 94596



ROBERT A.& MARILLYN PESTOLESI       CHARLES RUBY JR.                  CAROLYN SUGARS
8566 TRINITY CIRCLE                 1991 WEBSTER ST.                  P. O. BOX 1404
HUNTINGHTON BEACH CA 92646          PALO ALTO,CA 94301                DAMS,CA 95617



ELEANOR WESTBROOKE                  THOMAS J. WETZEL                  ROBERT EMIL WETZEL
830 WASHINGTON                      2889 COBBLE WAY                   1419 KEEGAN ST.
ALBANY,CA 94706-103                 MERIDIAN ID 83642                 SANTA ANA,CA 92705



ROY R. BOGNUDA JR &RAY A.           MARILYN BARB                      MARILYN BARB
BOGNUDA                             32018 FRITZ DRIVE                 32018 FRITZ DRIVE
680 CAMINO CABALLO                  EXETER,CA 93221                   EXETER,CA 93221
NIPOMO,CA 93444

R. CRISPIAN CHERRY SUC TTEE         ELIZABETH H. CHERRY,SUC,TTE       HOLLIS A. ULYATE SUC TTEE,U/W/O
U/W/O                               U/W/O                             P.O. BOX 329
135 GLENCREST LANE                  P.O. BOX 174                      LARKSPUR, CO 80118
PASO ROBLES,CA 93446                LARKSPUR,CO 80118

BENDECON INVESTMENTS A               Jay Collins and Pamela Collins   Thomas Batten
PARTNERSHIP                          19 Martin Circle                 1301 Quarry Court,# 306
2320 ORANGE THORPE                   Paducah, KY 42001                Richmond, CA 94801-4154
ANAHEIM CA 92806

SALLY BITTER                         SALLY BITTER                     FRANCIS T. CORNISH TRSTE
3875 Skyline blvd                    3875 Skyline blvd                P.O. BOX 1437
Reno, NV 89509-5661                  Reno, NV 89509-5661              ALTURAS,CA 96101
           Case 9:19-bk-11573-MB         Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00           Desc
                                         Main Document     Page 16 of 32
BEJAC CONSTRUCTION CO.                   Crow Creek Energy L.L.C.           KENNETH COMBS
5510 Via Sepulveda                       Department 2168                    13504 RUSSEL STREET
Yorba Linda, CA 92887                    Tulsa, OK 74182                    WHITTER,CA 90602-314



VINTAGE PETROLEUM INC.                   MARK F. DUGGER AND CLIFF T         ESCOLLE TENANTS IN COMMON
                                         DUGGER                             Managing Agent and Attorney-in-fact
1 10 W. 7TH STREET
                                         622 West Lee Drive                 2249 Cedar Point Ave,
TULSA, OK 74119
                                         Santa Maria, CA 93455              Point Roberts, WA 98281-8706

Agua Tibia Ranch                         JESSE B. GRANER                    FRANK GLASER
P.O. BOX 1122                            3377 CALIFORNIA AVENUE             30184 VIA RIVERA
Pauma Valley, CA 92061                   SIGNAL HILL, CA 90807-4605         RANCHO PALOS VERDES,CA 90275



MARY HOEXTER                             ALICE E. GOUFF                     MARY LOCKHART HOLDER
899 EAST CHARLESTON RD, APT M308         13830 River Road                   5612 Beachwood St
PALO ALTO,CA 94303                       SANTA MARGARITA,CA 93453           PLTNTA GORDA,FL 33982



ANTHONY D. HUNTER                        DEREK K. HUNTER                    U/W E.W.PYNE #01-63904

1712 CHEDDAR STREET                      15 BLUE RIDGE LANE                 SUCCESSOR TRUSTEE

                                         WOODSIDE,CA 94062-250              P.O. BOX 226270
LAS VEGAS NV 89117
                                                                            ATTN;TOM RUCKER

U/W E W PYNE #01-63904                   RICHARD W. ACKERMAN TRUSTEE        RICHARD W. ACKERMAN
                                         OF                                 P.O. BOX 559
P.O. BOX 226270
                                         P.O. BOX 559                       DARBY, MT 59829
ATTN: TOM RUCKER
                                         DARBY, MT 59829
DALLAS,TX 75222

Allen David Janes                        EDWARD H. BARKER &CHARLES F.       HENRY R.&CARMEN BLEECKER
                                         BARKER                             1724 N. GLENVIEW AVE.
1018 Janes Rd.
                                          1935 CANYON CLOSE RD.             ANAHEIM,CA 92807-1007
Medford, OR 97501
                                         PASADENA,CA 91107-1061

MARION BLISS                             JANET PIERCE BOSTIC                BOYS CLUB OF LAGUNA BEACH
3717 E. 3RD ST.                           1900 N. TORREY PINES, SUITE 124   1085 LAGUNA CANYON RD.
LONG BEACH,CA 90814-1605                 LAS VEGAS,NV 89108-2655            LAGUNA BEACH,CA 92651-1836



Robert L.Wlliams &Margaret L. Williams   CHILDRENS HOME SOCIETY OF          KATHLEEN WETZEL CLIFT
                                         CALIF.                             6722 HORSESHOE ROAD
2221 RIDGE DWVE
                                          1300 WEST FOURTH STREET           ORANGE,CA 92869
GRAND JUNCTION,CO 81506
                                         LOS ANGELES,CA 90017-1475

ROBERT A. &SARAH CLOSSON                 LOUISE LANE CRAIG                  SHARON M.PENTEK
1093 HWY 12 East                         875 JERUSALEM AVE.                 2822 FARVIEW
TOWNSEND,MT 59644-9801                   LTNIONDALE, NY 11553               RICHFIELD, WI 53076
          Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00       Desc
                                  Main Document     Page 17 of 32
LOUISE K. DURKEE                  LOWELL A.& ROSINE K. ELLER       BARTELO R. ENCINAS
2892 SUNSET PLACE                 21775 TAHOE LANE                 124 1/2 W. SANTA FE

LOS ANGELES,CA 90005-3912         LAKE FOREST,CA 92630             PLACENTIA,CA 92670-5632



JOHN ETCHANDY                     GEORGE FOSTER                    HERBERT FOSTER

12742 E. TRASK AVE.               5924 S. ADA STREET               9610 S. MASON AVENUE

GARDEN GROVE,CA 92643-3041        CHICAGO,IL 60636-1802            OAK LAWN,IL 60453-285



BRYAN &BEATRICE GATEWOOD          WILLIAM C. GATHAS JR.            INA V. GATHAS
P.O. BOX 56                       1308 E. ROSEWOOD AVE.            631 N. LEMON ST.

ATWOOD,CA 92601-0056              ANAHEIM,CA 92805-1118            ANAHEIM,CA 92805-2627



HAROLD G. HUND                    JANET L. HUND                    JEANNE E. HUND

45 SIDNEY DR.                     1780 W.LINCOLN #315              25430 SUN CITY BLVD

OROVILLE,CA 95966                 ANAHEIM,CA 92801                 SUN CITY, CA 92586



JOHN E. HUND                      LAURA E. HUND                    LAWRENCE E. HUND
102 E. BAY #2                     1404 N. TUSTIN 1-3               10481 BROADVIEW PLACE
BALBOA,CA 92661                   SANTA ANA,CA 92701               SANTA ANA,CA 92705-1466



BETH L. KRAUSHAAR,TR. OF I.N.     ISAAC N. KRAUSHAAR               LANDOWNERS ROYALTY CO.
1 700 KANOLA ROAD                  1700 KANOLA ROAD                PO BOX 491150

LA HABRA,CA 90631-8217            LA HABRA,CA 90631                LOS ANGELES,CA 90049



ANTHONY M.& LILLIAN LEWICKI       JOAN M. LEWIS                    JAMES D. MANZO
7931 CRAMER ST.                    1711 Askam Lane                 1230 21ST STREET NE
LONG BEACH,CA 90808-4425           Los Altos, CA 94024             SALEM,OR 97301



BEATRICE ROSALES MELLO             MT. WASHINGTON PEDIATRIC        DAVID ALAN PEARCE
                                   HOSPITAL                        1630 NORTH MAIN ST,#230
P.O. BOX 460
                                   1708 WEST RODGERS AVE.          WALNUT CREEK,CA 94596
ATWOOD,CA 92601-0460
                                   BALTO, MD 21209

JOHN DANA PEARCE                   PESTOLESI FAMILY TRUST DTD      ROBERT A.& MARILLYN PESTOLESI
                                   12~2~~82                        9192 S V L BOX
2926 VISTA GRANDE
                                   8566 Trinity Circle #819-b       VICTORVILLE,CA 92392
FAIRFIELD, CA 94533
                                   Huntington Beach, CA 92646

SHEPPARD & ENOCH PRATT             DONALD E.& LEONA SLATER         KRISTINA E. SMIRL
HOSPITAL                           5110 E. CRESCENT DRIVE           111 N. GREENFIELD AVE.
100 PLAZA ONE                      ANAHEIM,CA 92807                 WAUKESHA, WI 53186-5266
JERSEY CITY, NJ 07311
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00          Desc
                                   Main Document     Page 18 of 32
SPINDLETOP EXPLORATION             MARIANNE PEARCE SPRINGER AS       CAROLYN SUGARS
COMPANY,INC.                       TRUSTEE                           P, O. BOX 1404
P. O. BOX 951505                   3126 Calle Grande VIS             DAVIS, CA 95617
DALLAS,TX 75395-1505               San Clemente, CA 92572-3543

Terri Denise Whitlock              LARRY L. WALLACE                  RICHARD A. WALLACE TRUSTEE
P.O Box 277                        P. O. BOX 1146                    11792 LOMA LINDA WAY
Tisomingo, OK 73460                ASPEN,. CO 81612-1146             SANTA ANA,CA 92705-3033



LARRY L. &MARY L. WALLACE,         JOHN C. WANBERG                   THEODORE B. WANBERG
JT/WROS.                                                             10448 WHEATRIDGE DRIVE
PO BOX 1146                                                          SLJN CITY, AZ 85373
APSEN CO 81612

WELLS FARGO BANK TRUSTEE OF        JESSIE THOMPSON                   ELEANOR WESTBROOKE
THE                                14152 LIVINGSTON ST.              830 WASHINGTON
2222 W.SHAW #11                    TUSTIN, CA 92680                  ALBANY,CA 94706-103
FRESNO,CA 93711-3407

ROBERT E. WETZEL                   THOMAS J. WETZEL                  BETTY J. HUND

1419 KEEGAN WAY                    2889 Cobble Way                   22832 Sail Wind Way

SANTA ANA,CA 92701-1624            Meridian, ID 83642                Lake Forest, CA 92630



PAUL VERNON BRUCE JR.              CATHOLIC NEAR EAST WELFARE        MILLICENT JAMES,TRUSTEE
                                   ASSOC.                            1 116 Pismo Street
492 BAJA CT.
                                   1011 FIRST AVE.                   San Luis Obispo, CA 93401
CAMARILLO,CA 93010
                                   NEW YORK,NY 10022-4195

WILLIAM A. NOLL                    SOCIETY PROPAGTN FAITH            JOSEPH ARTHUR SULLIVAN
660 S. ORANGE GROVE BLVD., A       336 FIFTH AVE., 12TH FLOOR        18002 BOTHELL-EVERETT HWY S.E
PASADENA,CA 91105-1789             NEW YORK,NY 10001-2211            MILL CREEK, WA 98012



Agua Tibia Ranch                   PETER GAMBINO                     Agua Tibia Ranch
P.O. BOX 1122                       17841 PINERIDGE DRIVE            P.O. BOX 1122
Pauma Valley, CA 92061             YORBA LINDA,CA 92886              Pauma Valley, CA 92061



GREGORY B. KAMIN                   JOHN PATRICK KEARNEY              GUARANTEE ROYALTIES INC.
                                   CONSERVATOR                       11801 WSHINGTON BLVD.
4641 AVE. DE LAS ESTRELLAS
                                    1500 NORTH E STREET              LOS ANGELES,CA 90066
YORBA LINDA,CA 92886
                                   SAN BERNARDINO,CA 92405

RAY PRESCOTT                       LILLY S. ALVAREZ,TRUSTEE OF THE   DAVID BOLLER
560 SHOREPINES                      1204 N. RIVIERA ST.              3408 CARNATION AVE.
COOS BAY,OR 97420                   ANAHEIM,CA 92801-2306            LOS ANGELES,CA 90026
         Case 9:19-bk-11573-MB        Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00      Desc
                                      Main Document     Page 19 of 32
DAVID BOLLER                          MARTHA L. BOUGHEN                MARTHA L. BOUGHEN GUARDIAN
                                                                       FOR LUKE
3408 CARNATION AVE.                   27101 MISSION HILLS DR.
                                                                       2101 MISSION HILLS DR.
LOS ANGELES,CA 90026                  SAN JUAN CAPISTRANO,CA 92675-
                                      1505                             SAN JUAN CAPISTRANO,CA 92675-
                                                                       1505
ROSE L. BREIT TRUSTEE                 BARBARA B. CAMPBELL              ROBERT A.&SARAH CLOSSON
TESTAMENTARY                          19444 CYPRESS PINT DR.           1093 HWY 12 East
527 BUTTONWOOD                        NORTHRIDGE,CA 91326-1402         TOWNSEND, MT 59644-9801
ANAHEIM,CA 92805-2226

ARNOLD O. DOMINGUEZ                   DOMINIC C. ETCHANDY              LAURICE JOSEPH EXEC EST JOSEPH
                                                                       DECD
1712 AMHERST ROAD                     5030 E. CRESCENT DRIVE
                                                                       42 N. SUTTER STREET,SUITE 307
TUSTIN, CA 92780-6604                 ANAHEIM,CA 92807
                                                                       STOCKTON,CA 95202

MARY D. KRAUS                         RICHARD T. LEAVER                BONNIE REUTER LEAVER
2709 KIRK LANE                        712 NORTH LINDEN DR.             712 N. LINDEN DR.
BOWIE, MD 20715                       BEVERLY HILLS, CA 90210-3226     BEVERLY HILLS, CA 90210-3226



RAMON F. LEYVA                         MAMIE M.PEMBROKE                ROBERT P. SCOTT
28 ROCK SPGS                          P. O. BOX 10619                  7200 DUNDEE LANE
IRVINE,CA 92604-2827                  COSTA MESA,CA 92627              FALCON,NV 89406



FRANK P. SCOTT                        HERBERT DAVID SCOTT              WILLIAM H TAYLOR &ANNE B
                                                                       TAYLOR
62501 BEAVER LOOP RD. #1               1713 PROSPECT ST.
                                                                       4650 DULIN RD. SPACE 9
NORTH BEND,OR 97459                    NATIONAL CITY, CA 92050-5150
                                                                       FALLBROOK,CA 92028-9346

WILLIAM HA TAYLOR TRUSTEE              MARGARET S. LANDON              H. JAMES HOPKINS TRUST; WILBUR
4650 DULIN RD SPACE 9                  P.O. BOX 1622                   D'
                                                                       P•O. BOX 1166
FALLBROOK,CA 92028-9346                RANCHO SANTA FE, CA 92067
                                                                        VALLEY CENTER,CA 92082

MARGARET D. LEE                        MARGARET D. LEE TRUST            MARILYN FRANCES BEARD
1944 LAS ENCINAS CT.                   1944 LAS ENCINAS COURT          27461 FRUITWAY ROAD
LOS GATOS, CA 95030                    LOS GATOS,CA 95030              JUNCTION CITY, OR 97448



DAVID C BRIGHT                         Corian Cross Holdings, LP        CHILDREN'S HOSPITAL OF ORANGE
                                                                        CO.
2770 W. LINCOLN AVE. SP#30             30800 Rancho Viejo Rd.
                                                                       455 S. MAIN STREET
Anaheim, CA 92801                      San Juan Capistrano, CA 92675
                                                                        ORANGE,CA 92868

ALICE M.EVANS &RICHARD V. EVANS        JAMES FLIPPEN                    TRUSTEES OF THE TOM &RUTH
/THE EVANS FAMILY TRUST DTD 1/20/89                                     FLIPPEN
                                       45674 ROAD 128
2127 NORTH FREEMAN                                                      544 VILLAGE COURT
                                       ORANGE GROVE,CA 93646
SANTA ANA,CA 92706                                                      DINUBA,CA 93618
            Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00      Desc
                                    Main Document     Page 20 of 32
PRISCILLA FREEBERG                  DONALD E. FRISBEE INTER VIVIOS   JOSEPHINE JOHNSON
12813 EAGLE RIDGE DRIVE             4540 FM 66                       4201 GLENBROOK
BURNSVILLE, MN 55337-3582           Waxchahie, TX 75167              BAKERSFIELD,CA 93306



K & K OIL, LLC                      LORI EDWARDS,TRUSTEE OF THE L.   JACQUELINE MAE MORRIS
1401 BENTLEY AVENUE. SUITE 203      835 W. WARNER RD,SUITE 101-441   26049 CLEARINGSIDE
LOS ANGELES, CA 90025               GILBERT, AZ 85233                JCJNCTION CITY, OR 97448-9596



DORIS DOWS F MULVENY                AUDREY OXANDABOURE               JEFFERY OXANDABOURE
REVOCABLE TRUST26591 IDE AVE,       P. O. BOX 599                    P. O. BOX 6925
HEMET,CA 92545                      TAHOE CITY,CA 96145              TAHOE CITY, CA 96145



MICHAEL OXANDABOURE                 NORMA OXANDABOURE                PACIFIC AMERICAN OIL CO.
17391 ELM                            18990 VISTA DE MONTANAS         10900 WILSHIRE BLVD., SUITE 1600
FOUNTAIN VALLEY,CA 92708            MURRIETA,CA 92562                LOS ANGELES,CA 90024



JEFFREY SHAFFER MD                  LAWRENCE L STILES                ST. JOSEPH HOSPITAL FOUNDATION
729 BIGHAM CR.                       1 1485 ACROPOLIS DRIVE          1100 W.STEWART DRIVE
GENEVA,IL 60134                     YUCAIPA,CA 92399                 ORANGE,CA 92863-5600



JOHN A TUCKER(TUCKER FAMILY          WILLIAM BOYD WELLS              RICHARD M. WHITE
TRUST)                              2855 ACORN STREET                20211 COUNTY SCENE
300 HIOLANI STREET                  LEBANON,OR 97355                 HELOTES TX 78023
PUKALANI,HI 96768

J.P. MORGAN-CHASE                   BOBBI R. WHITLOCK-GOUTS          LILLIE M. MERRITT
REF: 030057 NASSAU ASSOC-            1120 NIBLICK ROAD               P.O. Box 291
SABA450 WEST 33RD ST., 15TH FLOOR    pASO ROBLES,CA 93453            Shandon, CA 93461
NEW YORK,NY 10041

LILLIE M. MERRITT                   FREDRICK C KRAUSE                HARRIET K SEARES TRUSTEE OF THE
P.O. Box 291                        727 EL MIRADOR                    1053 N MARVISTA AVE
Shandon,CA 93461                    FULLERTON,CA 92835               PASADENA,CA 91104-3860



THE MORGANTI RANCH                   GLADYS T. MUSCIO                RONALD L. NEWARK
P.O. BOX 2075                       4411 COUNTRYWOOD DRIVE           2101 EAST BETTERAVIA RD.
ORCUTT,CA 93455                      SANTA MARIA,CA 93455            SANTA MARIA,CA 93454



RONALD A. NEWARK                     ROBERT A. NEVINS                THEODORE A. SCHILLING
5654 LINKS COURT                     2211 E. MADISON                 7253 Gadwall Way
MERGED, CA 95340                     ORANGE,CA 92667                  O'Fallon, MO 63368-8048
            Case 9:19-bk-11573-MB          Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                Desc
                                           Main Document     Page 21 of 32
Black Stone Acquisitions Partners I,L.P.   R.H. SMURR TRUST #000                      HANCOCK,HELEN LEAF TRUST
                                                                                      #33522-00
1001 Fannin, Suite 2020                    P.O. BOX 5383
                                                                                      2708 BUNGALOW PLACE
Houston, TX 77002                          DENVER,CO 80217
                                                                                      CORONA DEL MAR CA 93625

P.A. BRENNAN TRUST                         CONSTANCE FISH                             COAST RANCH FAMILY LLC
P.O. BOX 5383                              1570 LOMBARDY ROAD                         1000 SOUTH SEAWARD AVENUE
DENVER,CO 80217                            PASADENA,CA 91106                          VENTURA,CA 93001



PIONEER OIL &GAS                           PRESBYTERIAN CHURCH(USA)                   HILLARY A. RADOVICH SUCTTE
                                                                                      U/W/O
1225 FORT UNION BLVD. STE. 100             PO BOX 406863
                                                                                      211 PO'OPO'O PL.
MIDVALE, UT 84047                          ATLANTA,GA 30384-6863
                                                                                      KAILUA,HI 96734

ROSALIND RENOUARD                          ROBERT A. RIGHETTI                         R.D.I. SVC TTE UNDER DEC OF TRST
824 Madison Avenue                         1420 WEST POZO ROAD                        P.O. BOX 80375
Baynbridge Island, WA 98110                SANTA MARGARITA,CA 93453                   PHOENIX, AZ 85060-0375



MEKUSUKEY OIL COMPANY L.L.C.               HERNANDO SAMPER C/O DARTER &               ALICE KAREN SHERRILL
                                           CO.                                        1650 EAST CLARK AVENUE,SPACE
201 S. MEKUSUKEY AVE
                                           1204 GENEVA                                345
WEWOKA,OK 74884-0816
                                           SWITZERLAND                                SANTA MARIA,CA 93455

SAMANTHA ANN RAYMOND                       SAMANTHA ANN RAYMOND                       BARBARA SPENCER
1644 LEAH WAY                              1644 LEAH WAY                              20 ROXBURY RD
Paso Robles, CA 93446                      Paso Robles, CA 93446                      WOODBURY,CT 06798



CLAUDETTE T. STOFFEL                       AILEEN TWITCHELL                           CHEVRON NORTH AMERICA
                                                                                      EXPLORATION
512 N. HAWTHORNE ST.                       2110 MEAD LANE
                                                                                      P.O. BOX 730436
ANAHEIM,CA 92805                           SANTA MARIA,CA 93455
                                                                                      DALLAS,TX 75373-0436

DENNIS W. TWITCHELL                        GLENN R. TWITCHELL                         JOHN TWITCHELL
P.O. BOX 1774                              2800 Soda Lake Road                        P.O. BOX 2307
MYRTLE CREEK,OR 97457                      Fallon, NV 89406-9354                      ORCUTT,CA 93456



JOHN TWITCHELL                             VALERIE V. TWITCHELL,KYLE T.               CLIFFORD DUGGER AND DENA
                                           TWITCHELL -Burton J. Twitchell Revocable   ZEPEDA
P.O. BOX 2307                              Trust
                                                                                      215 NORTH LINCOLN STREET
ORCUTT,CA 93456                            P.O. Box 1127
                                                                                      SANTA MARIA,CA 93458
                                           Santa Maria, CA 93456

GLENN R. TWITCHELL                         VINTAGE PETROLEUM,INC.                     DOUGLAS D. WALDRON JR
4318 LIVE OAK LANE                         110 W.7TH STREET                           949 Old Ranch Road
ROCKLIN,CA 95765                           TULSA,OK 74119                             Solvang, CA 93463
           Case 9:19-bk-11573-MB           Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00       Desc
                                           Main Document     Page 22 of 32
DIANE T. WALKER                            ARTHUR W. WALLANDER JR.          PAMELA SHELLHORN
748 Oceanville Rd.                         104 Wellers Bridge Road          17032 LA KENICE WAY
STONINGTON, ME 04681-9714                  Roxbury, CT 06783                YORBA LINDA,CA 92886-3717



FRANK M BOISSERANC TRUSTEE                 DELBERT A. BRASWELL              JANET K. GANONG
300 W.PASEO DE CRISTOBAL                   13500 DIAMOND PT                 2307 MYRTLE STREET
SAN CLEMENTE,CA 92672                      YUCAIPA, CA 92399                BAKERSFIELD,CA 93301



BESSIE H. GOLDNER                          JAMES R HEYING                   STEVEN K HEYING
27 REVERE WAY                              806 SAN DIEGO LANE               1800 ASH AVE
HLTNTSVILLE, AL 35801                      PLACENTIA,CA 92870               COTTAGE GROVE,OR 97424



Judy A.Oldham Trustee of the Laura R Cla   ARTHUR Y. NAKAHARA - NAKAHARA    FRED M KAY,M.D.
                                           FAMILY TRUST "A" DATED I1-9-90
1017 Meadowbridge Dr.                                                       10276 E. NOLINA TR.
                                           18 MIDDLETON
Folsom, CA 95630                                                            SCOTTSDALE, AZ 85262
                                           IRVINE, CA 92620


LUCILLE D KOCH                             LANDOWNERS ROYALTY CO            SHEILA DIANE VAN PATTEN
9685 ARLETA                                PO BOX 491150                    512 GLENHILL DR
PACOIMA,CA 91331                           LOS ANGELES,CA 90049             RIVERSIDE,CA 92507-3003



PEDESTAL OIL CO.,INC.                      PROSPECTIVE INVESTMENT AND       IRA E. SANDITEN TRUSTEE
P. O. BOX 99550                            2162 E. 61ST STREET              3314 E. 51ST ST. SUITE 207K
OKLAHOMA CITY, OK 73199                    TULSA,OK 74136                   TULSA,OK 74135



STEVEN ALAN SANDITEN                       EVELINE TAYLOR                   STEVEN R TOSCHI
3314 E. 51ST ST., SUITE 207K               322 S. ILLINOIS ST.              109 HOWARD AVENUE
TULSA,OK 74135                              ANAHEIM,CA 92805                BURLINGAME,CA 94010



GARY A. &SUSAN J. JERMAN                    ODYSSEY ROYALTIES, L.L.C.       DIANE M. BELL
4194 S. VALENTIA STREET                    8261 S. MONACO COURT             254 N. CANYON BLVD.
DENVER,CO 80237                             ENGLEWOOD,CA 80112              MONROVIA, CA 91016



DAVID A. BELL                               JOANNE L. BELL                  JAN L. MEYER
2996 BONNELL RD                             252 N. CANYON BLVD.             2951 ROCKMONT AVENUE
COEUR D'ALENE,ID 83814                      MONROVIA,CA 91016               CLAREMONT,CA 91711



RODNEY CAREY                                PAUL CAREY                       ASHEN F. CAREY
709 E. FARNUM                               212 BAKER APT. 108              4641 PINE VALLEY DRIVE
ROYAL OAK, MI 48067                         ROYAL OAK, MI 48067              WEST BLOOMFIELD, MI 48323-2968
          Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00         Desc
                                  Main Document     Page 23 of 32
DOROTHEA K ZUCKERMAN              EDWARD K ZUCKERMAN               ANNE DOMONOSKE

812-C KALPATI CIRCLE              40920 WILSHIRE BLVD,SUITE 1200   PO BOX 2172

CARLSBAD,CA 92008-4159            LOS ANGELES,CA 90024             VENTURA,CA 93002



ANNE E. GRESHAM                   AFA INVESTMENTS,LLC              ANDREA FIELDS AND JAMES
                                                                   RUBALCAVA
4001 NEVIL STREET                 4804 LAUREL CANYON BLVD
                                                                   942 E. Sunflower Ct
Oakland, CA 94601                 PMB 811
                                                                   Santa Maria, CA 93455
                                  VALLEY VILLAGE,CA 91607

ETHEL STEVENSON,SUC.TRUSTEE OF    ANN JENNEY SCHUPP                ALEXANDRA TRUST
ARTI STEV                         1600 HUNTINGTON DRIVE            419 PARK AVE. SO.,#1302
730 SANTIAGO AVENUE               SOUTH PASADENA,CA 91030          NEW YORK,NY 10016
LONG BEACH,CA 90804

ALMA INVESTMENT CO.               ANDREWS ROYALTY LP               ARLINE SEBOURN

325 SOUTH CHESTER AVENUE          PO BOX 7808                      600 N. CORNELL

BAKERSFIELD,CA 93304              DALLAS,TX 75209                  FULLERTON,CA 92210



ANNE W. MOODY                     A. WILLIAM WADSWORTH             EST OF SUZANNE LAFORCE BABER

810 LEIGHTON POINT RD             70 JANE ST.                      30 FAIRVIEW CIRCLE

PEMBROKE, ME 04666                NEW YORK,NY 10014                CHICO, CA 95928



JAMES A BARBOUR TRUST             BARNES FAMILY TRUST DTD 4-5-01   BCD MINERLAS LLC

P. O. BOX 5383                    31510 LAUREL RIDGE DRIVE         61 ST ANDREWS CIRCLE
DENVER,CO 80217                    VALLEY CENTER,CA 92082          CRESTED BUTTE,CO 81224



THE BEATRIX TRUST                 BEATRICE F GUINN                 CODY BISHOP

419 PARK AVE. SO., SUITE 1302     6082 RIDGE WAY                   521 QUAIL RUN COURT

NEW YORK,NY 10016-8410             YORBA LINDA,CA 92886            MONTEREY,CA 93940



BRAILIE INSTITUTE OF AMERICA       BENJAMIN RICHARD LYPPS          DANA BROSMAN

P. O. BOX 840738                   3074 LAKEMONT DRIVE             P. O. BOX 1163

DALLAS,TX 75284-0738               FALLBROOK,CA 92028              COSMOPOLIS, WA 98537



BONNIE TAYLOR                      BONNIE TAYLOR                    BARKLEY WALLACE DEAN

21 Newell Court                    21 Newell Court                  12 CHATTANOOGA

Menands, NY 12204-1226             Menands, NY 12204-1226           SAN FRANCISCO,CA 94114



BRETT WILLIAM LUSH                 CHERYL ANN DELLA ROSA            CAROL A. TRAVIS

29 RUE CENTRE                      P.O. Box 1832                    P. O. BOX 2870

CHANBLY,QUEBEC                     San Luis Obispo, CA 93406        JACKSON, WY 83001
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00        Desc
                                   Main Document     Page 24 of 32
CONSTANCE B. CARTWRIGHT            CHARLES C. ALBRIGHT TRUSTEE      CARALEE DEAN IVERSON
435 EAST 52ND STREET               729 W. 16th STREET #B8           175 CAMILLE CT
NEW YORK,NY 10022                  COSTA MESA,CA 92627              ALAMO,CA 94507



CLIFFORD E. SMELSER                CURRIE FAMILY TRUST              CHRISTOPHER deBORG TRUST
4007 EVERTS STREET                 7580 E. Martella Ln.             ONE WALL STREET 23RD FLOOR

SAN DIEGO CA 92109                 Anaheim, CA 92808                NEW YORK NJ 10005



CHRISTOPHER JOHN GORDON            C. J. KELLEY JR.                 COURAGEOUS LIVING CHRISTIAN
                                                                    CHRUCH
49015 Cedros Circle                3018 N. STREET NW
                                                                    PO BOX 53810
La Quita, CA 92253                 WASHINGTON,DC 20007
                                                                    IRVINE, CA 92619

CANDACE LAINE EVENSON              CLIFFORD SELF                    CHARLENE MARIE
2015 Huasna Road                   PO BOX 53810                     329 OSBORNE STREET
Arroyo Grande, CA 93420-5129       IRVINE, CA 92619                 VISTA,CA 92084



CATHERINE M.LYPPS TRUSTEE          CAROL M THOMPSON                 CONSTANCE NAPOLITANO
1499 Old Mountain Ave. SPC 29      37154 FLORAL CREEK CIRC.         P.o. Box 3103
San Jacinto, CA 92583-1029         MURRIETTA,CA 92562               Ventura, CA 93006



CHARLES NORBERT LYPPS              Crowell Family Trust             Margaret Ann Crowell,Trustee
2680 CANYON CREST DRIVE             1371 Treasure Lane              24004 Delantal
ESCONDIDO,CA 92027                 Santa Ana, CA 92705              Mission Viejo, CA 92692



CECIL T. THOMAS                    CECIL T. THOMAS                  CLAUDIA VALENTINE
                                                                    320 Cliff View Drive
                                                                    Reno, NV 89523



DAVID ALAN CRANE                    DAVID ALAN LUSH                 JEROME BREVOORT DWIGHT
1 1565 TOWNSHIP ROAD               445/1 DOMAINE DES CHAMES         205 W 88TH STREET APT.4B
LIVE OAK,CA 95953                   FRANCE                          NEW YORK,NY 10024



DAVID E. COMBS                      DONNA JEAN AANERUD              JONATHAN ASHLEY DWIGHT
P. O. BOX 2767                      523 W. CITRACADO PARKWAY        401 15 ST NE
LONG BEACH,CA 90801                 ESCONDIDO,CA 92025               AUBURN, WA 98002



D & L CRANE REVOCABLE TRUST         LEILA MINTURN DWIGHT             DAVID MURPHY GORDON
1 1565 Township Road                143 GAMBIER STREET              P. O. BOX 3049
Live Oak, CA 95953                  SAN FRANCISCO,CA 94134          SANTA CRUZ,CA 95063
            Case 9:19-bk-11573-MB          Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00        Desc
                                           Main Document     Page 25 of 32
DANIEL MAY,TRUSTEE,JOHNSON                 DOMINIQUE TRUST #108557          DANIEL R. CONNOLLY
TRUST                                      P. O. BOX 5825                   7620 N El Dorado St Apt 195
359 S. Gerhart Ave                         DENVER,CO 80217                  Stockton, CA 95207
Los Angeles, CA 90022

DAVID T. CONNOLLY                          EDWARD ANTHONY LUSH              ELLER FAMILY TRUST
1 168 Larch Avenue                         45770 SARAN                      P.O. BOX 1111
Moraga, CA 94556                           FRANCE,                          LAKE FOREST, CA 92609



ELIZABETH GRESHAM CHILDRESS                ELIZABETH HEIN DRAKE             ELOISE J. TAYLOR
2048 Independence Road                      10613 NE 156TH STREET           627 ROCKFORD ROAD
Sedan, KS 67361                            BRUSH PRAIRE, WA 98606           CORONA DEL MAR,CA 92625



EUGENE KENWAY                              THE ENGELBERT FAMILY TRUST UTD   E. O. MILLER CO.
                                           4/11/01                          1241 SWEET AVE
45660 CIELITO DRIVE
                                           5430 W.IVANHOE COURT             VISALIA CA 93292
INDIAN WELLS,CA 92210
                                           CHANDLER, AZ 85226

PATRICIA ANN MARTIN                        ELIZABETH SUSAN HUNT             LOIS ETCHANDY
24 Haskel                                   1445 SE Division St              140 STRADA PLACE
Glouster, MA 01930                         Portland, OR 97202               ANAHEIM,CA 92807


ROBERT D. ETCHANDY TRUST                   EXXON                            ~~.~:1~]~I
                                                                              ~
315 VIA MONTANERA
ANAHEIM,CA 92807


Frederic A. Morell,Trustee of the Freder   FINLEY COMPANY                   FRANCINE PHILLIPS FISHER
12397 Rock Ridge Road                      P. O. BOX 2086                   772 KESTERL COURT
Herndon, VA 20170                           AUSTIN,TX 78768                 REDMOND,OR 97756



GARY B. GATEWOOD                           KENNETH E. GATEWOOD              RICHARD A. GATEWOOD
1821 ROAD 72                               913 S. GRAND AVE., SPACE 35       12206 Mapple Street
PASCO, WA 99301                            SAN JACINTO, CA 92583            Mountain Home,AR 72653


CLIFFORD O. GATEWOOD                        GARY EDWARD CAIN                GESSLER TRUST "A"
1661 BUENA VISTA                            120 SLOAN MT LANE               Successor TrusteeP.O. Box 2546
CORONA,CA 91720                             GRANTS PASS, OR 97527           Fort Worth, TX 76113-2546


GARY GRESHAM                                GAIL GRESHAM                    GMart Holdings, LLC
P.O. Box 1017                              7941 La Riviera Drive            9804 Escondido Canyon Road
Buellton, CA 93427                          Sacramento, CA 95826            Agua Dulce, CA 91390
             Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00          Desc
                                     Main Document     Page 26 of 32
GOODWILL INDUSTRIES                  HARRIS LIVING TRUST 8/28/89      HEIDI ELIZABETH LYPPS
342 SAN FERNANDO ROAD                1193 WINTHROP LN                 472 37TH STREET # 1
LOS ANGELES,CA 90031                 VENTURA,CA 93001                 OAKLAND,CA 94609-2813



HELEN GLASS                          JANE A ADAMS AND JOHN S ADAMS    JULIE A. MCKEMY
                                     TRUSTEES
1241 Kurt Avenue                                                      8113 E. PHILLIPS CIRCLE
                                     PO BOX 264                       CENTENNIAL,CO 80112
Modesto, CA 95350
                                     YORBA LINDA, C~1 92885

JUDY A. ROGERS                       JOAN COLLIER TRUST               John D Naccarato
PO BOX 234                            1720A San Luis Drive            629 N. Marguerita Road
SANTA MARIA, CA 93456                San Luis Obispo, CA 93401        Alhambra, CA 91801



JEANNE KING TRUST                    JANE ELIZABETH ALLEN             JANE E. CONNOLLY
320 Cliff View Drive                 2683 ALAMEDA CIRCLE              2123 Granada Blvd
Reno, NV 89523                       CARLSBAD,CA 92009                Coral Gable, FL 33134-4704



JFL TRUST OF 1987-5 LAZARD           JOHN JEFFERY CAIN                NDITH J. COMBS
ONE WALL STREET 23RD FLOOR            100 OCEANO -APT 4               2030 E. WELLINGTON AVENUE
NEW YORK NJ 10005                    SANTA BARBARA,CA 93109           SANTA ANA,CA 9270 1-3 1 82



JUDY L. BELL                         JOHN A.& LOUISE H. FELICIANO,    NANITA MUNOZ
                                     TRUSTEES
PO BOX 9462                                                           8803 Frances Folsom St SW
                                     PO BOX 368                       Lakewood, WA 98498
TRUCKEE,CA 96162
                                     LOS OLIVOS,CA 93441

JOHN CONNOLLY                        DAVID JORDAN                     JP MORGAN CHASE
220 NW Drake Road                    2922 ECKLESON STREET             234 S. Main Street
Bend, OR 97703                       LAKEWOOD,CA 90712                Willits, CA 95490



JAIMA SPENCER                         JACQUELINE THOMAS LAW           JOHN AND WINOLA HAZARD
                                                                      REVOCABLE TRUST
PO BOX 601                           649 ONAHA STREET
                                                                      2119 Verde St.
Elk Grove, CA 95759                  HONOLULU,HI 96816-4918
                                                                      Bakersfield, CA 93304

KATHLEEN C. SEYMOUR                   GEORGE F & RITA C KELLY         ROBERT KESTNER
                                      REVOCABLE TRUST                  1261 Davis Avenue
77 BUCKEYE AVENUE
                                     317 ROSECRANS AVE.               Concord, CA 94518
OAKLAND,CA 94618
                                      MANHATTAN BEACH,CA 90266

KATRINA GESSLER SEATON                JOSEPH KRAUS                    JOAN KRAUSE,TRUSTEE OF THE
po box 757                           99 TREECREST CT.                 727 EL MIRADOR
Sandia Park, NM 87047                 ROSEVILLE,CA 95678              FULLERTON,CA 92835
           Case 9:19-bk-11573-MB         Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00        Desc
                                         Main Document     Page 27 of 32
KITTY LEE COX                            MARK KRAUS                       KATHLEEN N. GRAHAM
2903 MC4018                              6081 HALE AVENUE                 1163 JONES BAR TRAIL
YELLVILLE, AR 72687                      CLEARLAKE, CA 95422              PLUMAS LAKE,CA 95961



Steve Knutzen                            KRISTINE TOMLINSON TRUSTEE       LAURENT TRUST #109382
520 Lunalil Home Rd 338                  2176 Hackamore Dr                P. O. BOX 5825
Honolulu, HI 96825                       Mohave Valley, AZ 86440          DENVER,CO 80217



LAURA BONNET                             LEWIS B. JACKSON,JR LIV TRUST    LINDA C. MAHNKEN,TRUSTEE
6130 CAMINO REAL #277                    JP MORGANP.O. DRAWER 99084       2550 Canet Rd.
RIVERSIDE, CA 92509                      FORT WORTH,TX 76199-0084         San Luis Obispo, CA 93405



LINDA GOMEZ                              LANCE H. BROWN ,TRUSTEE          LAURA LYPPS DANIEL
2013 Knollglen Ct.                       PO BOX 68                        16 SUNRISE
Paso Robles, CA 93446                    LOS OLIVOS,CA 93441              WESTBROOK,CT 06498



JANIS M.LLOYD                            Lowell Patsey                    DELLENA M.LUDWIG
1369 California Ave                      110 House Rock Road              530 VICKY LANE
Coos Bay, OR 97420                       Sedona, AZ 86351                 PLACENTIA,CA 92870



RENE FOWLER AND TIMOTHY                  MARGARET A. CURTIS               MATHEW CONNOLLY
RIGHETTI                                                                  19966 Powers RD.
                                         423 MC LAUGHLIN STREET
7476 Graciosa Road                                                        Bend, OR 97703
                                         RICHMOND,CA 94805
SANTA MARIA,CA 93455

MARJORIE ANNE STRELLMAN                  MATAGORDA B1, LP                 JACK MAXWELL
329 OSBORNE STREET                       PO BOX 732292                    11140 Springfield Pike C-447
VISTA, CA 92084                          DALLAS,TX 75303-2292             Cincinnati, OH 45246



MICHAEL MCLAUGHLIN                       SEAN MCLAUGHLIN                  TIM MCLAUGHLIN
3840 N. WOODRIDGE WAY                    2160 Elden Ave, Unit 101         771 Alderwood Drive
FLAGSTAFF, AZ 86004                      COSTA MESA,CA 92627              Newport Beach, CA 92660



THE ESTATE OF MARK D CONNOLY             MAUREEN DRISCOLL SINGH           MARY KAY SWINDLE
William M.Rebero901 Sneath Lane, Suite   3726 MAYFIELD AVENUE             3316 HOGARTH PLACE
100                                      GLENDALE,CA 91214                FREMONT,CA 94555
SAN BRLJNO, CA 94066

MLT TRUST OF 1995                        MICHELE MORETTI                  MARY CRANE,TRUSTEE
1708 WEST RODGERS AVE.                   2222 South Broadway, Suite A     NON-EXEMPT TRUST A9564 N. BUTTE
                                                                          ROAD
BALTO, MD 21209                          Santa Maria, CA 93454
                                                                          LIVE OAK,CA 95953
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00     Desc
                                   Main Document     Page 28 of 32
Municipal Securities Company       NANCY W. ASHTON REVOCABLE        NICOLAS DE LAVALETTE
                                   TRUST                            BANK OF NEW YORK /
1940 Soda Mountain
                                   PO BOX 26305                     E.FALKENHEIMONE WALL STREET
Ashland, OR 97520                                                   23RD FLOOR
                                   MILWAUKEE, WI 53226-0305
                                                                    NEW YORK. NY 10286
N. ETHEL SKIFF                     Nicolai Family Partners          W.E. Nicolai
326 N. POINSETTIA PLACE            P.O. Box 91894                   P.O. Box 91894
LOS ANGELES,CA 90036               Long Beach, CA 90809-1894        Long Beach, CA 90809-1894



NICHOLAS JOHN LYPPS                NICOLE KATHERIN DEAN             NANCY LAFORCE KEYES
158 MYSTERY LANE                   101222 LAKE                      1 103 NORTH GARLAND STREET
GUNNISON,CO 81230                  TRUKEE,CA 96161                  MIDLAND,TX 79703



NORMA SPRINGFIELD                  NANCY W. HANNA                   OPAL D. DOMEIKA
6973 KOURIE WAY #1912              300 E. 56TH ST                   18271 SOUTH 350 EAST
HESPERIA, CA 92345                 APT 27G                          CLINTON,IN 47842-7206
                                   NEW YORK 10122

OLIVER COX TRUST A/C #980712       OLGA NEISSER                     PAM OGDEN
ONE WALL STREET 23 FLOOR           10585 BUTTERFIELD ROAD           l 8120 RIDGEGATE CT.
NEW YORK,NJ 10286                  LOS ANGELES,CA 90064             GLASTONE,OR 97027



PACIFIC OPERATING COMPANY          PATRICIA A. KODY                 PAULA PYCHE
P. O. BOX 967                      34232 ATTERIDGE PLACE            7367 GRACIOSA ROAD
HOUSTON,TX 77001-0967              FREMONT,CA 94555                 SANTA MARIA,CA 93455



PHILIP BARBOUR                     PUNTA DE LAGUNA PROPERTIES LLC   VIRGINIA F. PERKINS
66 LOIS STREET                     314 E. Chapel Street             2379 WEST 21ST STREET
PORTSMOUTH,NH 03801                Santa Maria, CA 93454            LOS ANGELES,CA 90018



4-W PETROLEO INC.                  PHILIPPE TRUST #98725            PAUL T. RIGHETTI
505 SANSOME STREET #1701           ONE WALL STREET 23 FLOOR         7476 GRACIOSA ROAD
SAN FRANCISCO, CA 94111-3121       NEW YORK,NJ 10286                SANTA MARIA,CA 93455



PURSUIT ENERGY CORP.               ROBIN ALLYN LUSH                 ROBERT A.& MARILYN PESTOLES
P. O. BOX 671098                   ATTN: ROBERT                     9192SVLBOX
                                   STAFFORDACCT#038679              VICTORVILLE,CA 92392
DALLAS,TX 75367
                                   AMES,IA 50010

RALPH A. PHILLIPS                  RDI ROYALTY DISTRIBUTORS INC.    RICHARD AND DIANE MORRIS
                                                                    FAMILY TRUST
3530 N.EL DORADO AVE.              P.O. BOX 24116
                                                                    6658 DENTON FERRY RD
LAKE HAVASU CITY, AZ 86406         TEMPLE, AZ 85285
                                                                    COTTER, AR 72626
           Case 9:19-bk-11573-MB           Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00        Desc
                                           Main Document     Page 29 of 32
REDLANDS UNITED CHURCH CHRIST              RONALD FRED VAN VLIET            RUTH LEIGH ALLEN
P. O. BOX 1838                              1401 N. Brighton Street         PO Box 291
REDLANDS,CA 92375-1838                     La Habra, CA 90631               Shandon, CA 92451-0291



RONALD LEE NEWARK                          RICHARD MUSCIO                   RUSSELL RICE
2101 EAST BETTERAVIA RD.                   35 HICORY CLUB DRIVE             6120 ORCHARD STATION RD.
SANTA MARIA,CA 93454                       CODY, WY 82414                   SEBASTOPOL,CA 95472



TERESA ROGERSON                            GRIFFITH L. RUBY                 SANDRA D MCENTEE
715 Ohio St                                 1016 Rock Rose Lane             255 Hawks Hill Rd
VALLEJO,CA 94590                           Lompoc, CA 93436                 Scotts Valley, CA 95066



STEINWAND FAMILY TRUST DTD                 SHEANA BUTLER ETAL               SUMMER HANSEN
1214 Warren St                             505 SANSOME STREET #1701         3250 Martingale Dr
Placentia, CA 92870-3638                   SAN FRANCISCO,CA 94 1 1 1-3121   Rancho Palos verdes, CA 90275



Santa Maria Joint Union High School Dist   SUSAN NOREEN BOYDEN              SPINDELTOP EXPLORATION CO.
2560 Skyway Drive                           1364 EMERAUDE GLEN              P. O.BOX 951505
Santa Maria, CA 93455                      ESCONDIDO,CA 92029               DALLAS,TX 75395-1505



SUSAN RIGHETII                             STANLEY RAYMOND CRANE            SALLY BITTER
7476 GRACIOSA ROAD                          123 LORIMER AVENUE              3875 Skyline blvd
SANTA MARIA,CA 93455                        SALINAS, CA 93901               Reno, NV 89509-5661



STEPHANE TRUST #109383                      STONER FAMILY TRUST             SUTHERLAND RESOURCES INC.
P. O. BOX 5825                              100 WEST LIBERTY ST. STE 900    675 Bering Drive, Suite 100
DENVER,CO 80217                             RENO,NV 89501                   HOUSTON,TX 77057



TRINITY CHRISTIAN CENTER OF                 THOMAS E. CONNOLLY              THERESA LEE BROWN
SANTA ANA IC -TBN STEWARDSHIP               2121 Donald DR #17               1809 HARPER AVE
DEVELOPMENT2442 MICHELE DRIVE
                                            Moraga, CA 94556                HERMOSA BEACH,CA 80254
TUSTIN, CA 92780


TEETER MARTIN BRYANT                        Timothy Naccarato               TIMOTHY NELSON MUSCIO
6216 KETTLEROCK MOUNTAIN CT                 3354 Marina Cove Circle         4411 COUNTRYWOOD DRIVE
BAKERFIELD,CA 93313                         Elk Grove, CA 95758             SANTA MARIA,CA 93455



UNIVERSITY OF SOUTHERN                      VALERIE COX TRUST a/c #996715    VICTORY OIL CO.
CALIFORNIA                                  ONE WALL STREET 23 FLOOR        222 WEST 6TH STREET SUITE 1010
UNIVERSITY PARK CAMPUS                      NEW YORK,NJ 10286               SAN PEDRO,CA 90731
LOS ANGELES CA 90089-8009
           Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00             Desc
                                   Main Document     Page 30 of 32
CHEVRON NORTH AMERICA              SANTA BARBARA COTTAGE                  WALDO A. GILLETTE,JR.
EXPLORATION                        HOSPITAL                               PO BOX 877
P.O. BOX 730436                    PO BOX 689                             FRIDAY HARBOR, WA 98250-0877
DALLAS,TX 75373-0436               SANTA BARBARA,CA 93102

KATHARINE T. BARDIN                KATHARINE T. BARDIN                    MARK F. PAYNE
14402 Old Mission Rd               14406 12TH STREET                      2430 ROLLING GREEN DR
DADE CITY, FL 33525                DADE CITY, FL 33525                    SANTA MARIA,CA 93455-1525



MARK F. PAYNE                      LESLIE C. PAYNE                        LESLIE C. PAYNE
2430 ROLLING GREEN DR              614 WEST VISTA CIRCLE                  614 WEST VISTA CIRCLE
SANTA MARIA, CA 93455-1525         SANTA MARIA,CA 93454                   SANTA MARIA,CA 93454



THOMAS SCANLON                     THOMAS SCANLON                         JOHN S. NEWTON
14915 QUAIL VALLEY WAY              14915 QUAIL VALLEY WAY                1 159 MAIN STREET
EL CAJON CA 92021                  EL CAJON CA 92021                      VANCOUVER BC



BRADLEY LAND COMPANY               ZACHARY MORRISON                       BARBARA LAYNE BROWN
P.O. box 1932                      Morrison Family Trust-GST Nnn-exempt   1326 CALLE GOYA
SANTA MARIA,CA 93456                1814 Franklin Street Suite 800        OCEANSIDE, CA 92056
                                   Oakland, CA 94612-3438

MILDRED SEYMOUR GILLILAND          PAUL D & PHYLLIS MARKLING              SARAH E. MITCHELL
TRST                               245 NORTH VINE-SUITE 402               2000 GLADES ROAD,#206
2633 THIRD STREET                  SALT LAKE CITY,UT 84103                BOLA BATON,FL 33431
LA VERVE,CA 91750

WILLIAM W.PORTER III               RUSSELL E. HILL                        KIMBERLEE A. HILL
26882 CADDY COURT                  5771 LA JOLLA CORONA DRIVE             PO BOX 541
EL MACERO,CA 95618                 LA JOLLA, CA 92037                     GEORGETOWN,CO 80444



MURIEL A. DENNIS                   SHIRLEY SWAIN                          JEFF HALL
1637 KENYON PLACE                  #501                                   1 1718 GILES WAY
CLAREMONT,CA 91711                 TARZANA,CA 91356                       SAN DIEGO,CA 92126



JAMES J. SHELTON,JR.               CAROLINE G. GWERDER                    ALICE G. LENZ
136 El Camino Drive, Suite 210     P.O. BOX 242                           4203 PINEHURST CIRCLE
Beverly Hills, CA 90212             WALNUT GROVE,CA 95690                 STOCKTON,CA 95219-1839



DEBRA DURNEY                        SHARON DURNEY                         ELIZABETH WALLACE ESSER
3127 S. CHURCH ST.                 2713 GOLONDRINA WAY                    120-55 PROSPECT ST.
WHITEHALL,PA 18052                 PALM SPRINGS, CA 92264                 RIDGEFIELD, CT 68770
          Case 9:19-bk-11573-MB   Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00        Desc
                                  Main Document     Page 31 of 32
HAROLD H. DAVIS TRUST #720985     LEONARD K. FIRESTONE,DECD        ALICE D. SEDGWICK ESTATE
5262 N. BLACKSTONE AVE.           PO BOX 2457                      115 E. MICHELTORENA ST.
FRESNO,CA 93710-0000              RANCHO MIRAGE,CA 92270-1087      SUITE 200
                                                                   SANTA BARBARA,CA 93101

DOUGLAS S. CRAMER                 WILLIAM J. BEDFORD               ROY W.&ELAINE S. REEVES
1 I TH FLOOR                      1489 POPPY DECK RD               626 Bellefontaine St
NEW YORK,NY 10021                 PASADENA CA 91105                Pasadena, CA 91105



GEORGE R. TUERK                   DIANE B. BEDFORD                 CAMERON S. HOLMAN TRUST
10 Winged Foot Lane               617 S. OAK KNOLL AVE.            W.F. LUTON,JR., N.L. JACKSON

Newport Beach, CA 92660           PASADENA,CA 91106                115 MICHELTORENA ST., STE 200
                                                                   SANTA BARBARA,CA 93101

HEATHER L. HOLMAN TRUST           HOLLY L. HOLMAN TRUST            JOHN C. JACKSON TRUST
W.F. LUTON,JR., N.L. JACKSON      W.F. LUTON,JR., N.L. JACKSON     W.F. LUTON,JR., N.L. JACKSON
1 15 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200
SANTA BARBARA,CA 93101            SANTA BARBARA,CA 93101           SANTA BARBARA,CA 93101

PAIGE K. BYASSEE TRUST            LUKE W. BRANQUINH TRUST          JOHN A. BRANQUINH TRUST
W.F. LUTON,JR., N.L. JACKSON      W.F. LUTON,JR., N.L. JACKSON     W.F. LUTON,JR., N.L. JACKSON
1 15 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200
SANTA BARBARA,CA 93101            SANTA BARBARA,CA 93101           SANTA BARBARA,CA 93101

CASEY L. BRANQUINH TRUST          PETER JACKSON,JR. TRUST          WILLIAM L. JACKSON TRUST
W.F. LUTON,JR., N.L. JACKSON      W.F. LUTON,JR., N.L. JACKSON     W.F. LUTON,JR., N.L. JACKSON
1 15 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200
SANTA BARBARA,CA 93101            SANTA BARBARA,CA 93101           SANTA BARBARA,CA 93101

GEORGE R. LUTON TRUST             NICHOLAS B. LUTON TRUST          NANCY D. MONIGHETTI TRUST
W.F. LUTON,JR., N.L. JACKSON      W.F. LUTON,JR., N.L. JACKSON     W.F. LUTON,JR., N.L. JACKSON
1 15 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200    115 MICHELTORENA ST., STE 200
SANTA BARBARA,CA 93101            SANTA BARBARA,CA 93101           SANTA BARBARA,CA 93101

R.M. MONIGHETTI TRUST             CAROLINE G. GWERDER              ALICE G. LENZ
W.F. LUTON,JR., N.L. JACKSON      P.O. BOX 242                     4203 PINEHURST CIRCLE
1 15 MICHELTORENA ST., STE 200    WALNUT GROVE,CA 95690            STOCKTON, CA 95219-1839
SANTA BARBARA,CA 93101

CHAMBERLIN OIL LLC                GEORGE MITCHELL                  ELIZABETH DUCK
P.O. BOX 218                      441 7TH AVE. SOUTH               219 MAMMOTH SP, LANE
LOS OLIVOS, CA 9344 1-02 1 8      JACKSONVILLE BEACH,FL 32250      DICKINSON, TX 77539-4045



SANTA BARBARA FOUNDATION          ROMAN CATHOLIC ARCHBISHOP        ALICE SEDGWICK WOHL
15 E. CARILLO ST.                 3424 WILSHIRE BLVD               12 LONG POND ROAD
SANTA BARBARA,CA 93 101-2780      LOS ANGELES,CA 90010-2241        HOUSATONIC,MA 01236
          Case 9:19-bk-11573-MB     Doc 503 Filed 11/14/19 Entered 11/14/19 13:38:00                Desc
                                    Main Document     Page 32 of 32
KATHERINE S. HANBERG OR              Susanna Sedgwick Trustee                  ADAM B. FIRESTONE
WILLIAN HANBERG                                                                620 McMurray Road
                                     Fiduciary Trust Company International
P.O. Box 1911                                                                  BUELLTON,CA 93427
                                    280 Park Avenue, 7th Floor
LOMPOC,CA 93438
                                     New York, NY 10017

MILDRED H. HARBORDT TRUST            DALE H. DAMS                              KURT C. HARBORDT
2633 THIRD STREET                   6627 Gebser Ct.                            10660 HARP ROAD
LA VERVE,CA 91750                    Reno, NV 89511                            WALKERSVILLE, MD 21793



KENNETH JOHN FRIEND                  Charles E. Holden,Trustee ofthe Charles   Thomas M. Holden,Trustee ofthe Thomas
P. O. BOX 291752                    9338 Lee Circle                            4913 W.97th St.
PHELAN,CA 92329                      Leawood, KS 66206                         Overland Park, KS 66207



ROCK ENERGY LLC                      CMT,LLC                                   VIRGINIA KESTNER GRISWOLD
5060 CALIFORNIA AVE                  1975 Prell Road                           210 HALEY LNE
BAKERSFIELD CA 93309                 Santa Maria, CA 93454                     WATSONVILLE,CA 95076



EDWIN CHARLES WALKER                 JOHN WERTIN                               WILLIAM L. HJORTH TRUST
15603 SAMMIE AVENUE                 600 Aldean Place                           77868 SCHUBERT WAY,APT. C
BAKERFIELD,CA 93312                  Newport Beach, CA 92265                   INDIAN WELLS,CA 92210



W. J. KENNEY CORP.                   WILLIAM W. JENNEY JR.                     W. WATSON LAFORCE JR.
25 SOUTH CHARLES ST. BANC 101-591    5101 EAST CAMINO ALISA                    PO BOX 353
BALTIMORE, MD 21201                  TUCSON AZ 87518                           MIDLAND TX 79705



YWCA OF GREATER LOS ANGELES          THE MARSHALL FAMILY PLAN,L.P.             PETROROCK LLC
3345 WILSHIRE BVD                   4722 Oceanridge Dr                         P.O. Box 13550
LOS ANGELES CA 90010                 Huntington Beach, CA 92649                Bakersfield, CA 93389-3550
